NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the actuator must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 




Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is objected to because the abstract should include the technical disclosure of the patent and should include that which is new in the art to which the invention pertains, in this case, the loading mechanism. If the invention is a machine or apparatus, the abstract should include its organization and operation. See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01. The title should specify the loading mechanism feature.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, and 32-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, it is unclear if “a reaction vessel unit” in line 2 of said claim refers to the same reaction vessel unit previously recited in claim 19, upon which said claim depends, or to a different reaction vessel unit. 
Regarding claim 32, it is unclear if “a reaction vessel unit” in line 1 and 3 of said claim refers to the same reaction vessel unit previously recited in claim 19, upon which said claim depends, or to a different reaction vessel unit. Claims 33-36 are rejected for the same reason due to their dependency upon said claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-25 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Pietilä et al. (U.S. Patent No. 6,112,603) in view of Lattanzi (U.S. Patent Application Pub. No. 2004/0087426).
Regarding claim 19, Pietilä et al. discloses a centrifuge 24 for cleaning a reaction vessel unit 10 with at least one opening, comprising: a centrifuge section including a housing 40 and a rotor 25 disposed within the housing, wherein the rotor is configured to hold the reaction vessel unit with its at least one opening directed outwardly (Fig. 15-17); a motor 27 for rotating the rotor around a rotation axis; and a loading mechanism 11 for loading and unloading the centrifuge with the reaction vessel unit, but does not disclose the loading mechanism including a beam and an actuator, wherein the beam is configured to couple with the reaction vessel unit and wherein the actuator is coupled with the beam to extend the beam to an extended state and to retract the beam to a retracted state, wherein the beam in the extended state extends into the centrifuge section and wherein the beam in the retracted state is removed from the centrifuge section so that the rotor can freely rotate.
Lattanzi et al. discloses the loading mechanism including a beam 15’ and an actuator 15, wherein the beam is configured to couple with the reaction vessel unit and wherein the actuator is coupled with the beam to extend the beam to an extended state and to retract the beam to a retracted state, wherein the beam in the extended state extends into the centrifuge section and wherein the beam in the retracted state is removed from the centrifuge section so that the rotor can freely rotate (Fig. 1 and 2; para. [0026]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of Pietilä et al. with the loading mechanism of Lattanzi et al. for the purpose of automating the loading and unloading of the buckets (para. [0007]).
Regarding claim 20, Pietilä et al. discloses wherein the housing 40 includes an opening at a front end for loading and unloading the centrifuge with a reaction vessel unit (Fig. 15-17), but does not disclose wherein the opening and the actuator are arranged on opposite sides of the rotor, and wherein the beam in the extended state extends through the rotor and the opening. 
Lattanzi et al. discloses wherein the opening 20 and the actuator 15 are arranged on opposite sides of the rotor, and wherein the beam in the extended state extends through the rotor and the opening (Fig. 2). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of Pietilä et al. with the actuator and opening configuration of Lattanzi et al. for the purpose of bringing the buckets into a position for handling the test tubes contained therein (para. [0026]).
Regarding claims 21-25, Pietilä et al. does not disclose wherein a first magnetic element is provided at a free end of the beam to couple with the reaction vessel unit; wherein the first magnetic element is configured to couple with the reaction vessel unit via a coupling element of the reaction vessel unit or a coupling element of a reaction vessel unit carrier; wherein a stopper is provided at a rear side of the rotor; wherein the first magnetic element is configured to uncouple with the reaction vessel unit when the reaction vessel unit abuts the stopper; wherein the first magnetic element is configured to uncouple with the reaction vessel unit when the reaction vessel unit carrier carrying the reaction vessel unit abuts the stopper.
Lattanzi et al. discloses wherein a first magnetic element 17 is provided at a free end of the beam 15’ to couple with the reaction vessel unit; wherein the first magnetic element is configured to couple with the reaction vessel unit via a coupling element 34 of the reaction vessel unit or a coupling element of a reaction vessel unit carrier; wherein a stopper (trunnions or pivots of the rotating head inside the centrifugation chamber) is provided at a rear side of the rotor; wherein the first magnetic element is configured to uncouple with the reaction vessel unit (analogous to bucket 30) when the reaction vessel unit abuts the stopper; wherein the first magnetic element is configured to uncouple with the reaction vessel unit when the reaction vessel unit carrier 30 carrying the reaction vessel unit abuts the stopper (para [0037]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of Pietilä et al. with the loading mechanism of Lattanzi et al. for the purpose of automating the loading and unloading of the buckets (para. [0007]).
Regarding claim 37, Pietilä et al. discloses a method of cleaning a reaction vessel unit with a centrifuge, the centrifuge comprising a centrifuge section including a housing and a rotor disposed within the housing (Fig. 15-17; Abstract), but does not disclose loading the reaction vessel unit into the centrifuge section by extending a beam through the rotor, coupling the beam with the reaction vessel unit, retracting the beam to draw the reaction vessel unit into the rotor, and stopping the reaction vessel unit in the rotor; uncoupling the beam from the reaction vessel unit; coupling the reaction vessel unit with the rotor; retracting the beam from the centrifuge section; and centrifuging the reaction vessel unit by rotating the rotor within the housing.
Lattanzi et al. discloses loading the reaction vessel unit 30 into the centrifuge section by extending a beam 15’ through the rotor, coupling the beam with the reaction vessel unit, retracting the beam to draw the reaction vessel unit into the rotor, and stopping the reaction vessel unit in the rotor; uncoupling the beam from the reaction vessel unit; coupling the reaction vessel unit with the rotor; retracting the beam from the centrifuge section; and centrifuging the reaction vessel unit by rotating the rotor within the housing (Fig. 1 and 2; paras. [0022]-[0024], [0026], [0037]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Pietilä et al. with the loading loading/unloading steps of Lattanzi et al. for the purpose of automating the loading and unloading of the buckets (para. [0007]).
Regarding claim 38, Pietilä et al. does not disclose wherein the step of stopping the reaction vessel unit is performed using a stopper that allows the beam to be retracted from the centrifuge section.
Lattanzi et al. discloses wherein the step of stopping the reaction vessel unit is performed using a stopper (trunnions or pivots of the rotating head; para. [0037]) that allows the beam to be retracted from the centrifuge section. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Pietilä et al. with the stopping step of Lattanzi et al. for the purpose of automating the loading and unloading of the buckets (para. [0007]).
Regarding claim 39, Pietilä et al. does not disclose wherein the beam comprises a first magnetic element and the step of coupling the beam with the reaction vessel unit is performed using the first magnetic element.
Lattanzi et al. discloses wherein the beam 15’ comprises a first magnetic element 17 and the step of coupling the beam with the reaction vessel unit (analogous to bucket 30) is performed using the first magnetic element (para. [0024]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Pietilä et al. with the first magnetic element of Lattanzi et al. for the purpose of automating the loading and unloading of the buckets (para. [0007]).

Claims 19 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Pietilä et al. (U.S. Patent No. 6,112,603) in view of Nichols et al. (U.S. Patent No. 9,492,828).
Regarding claim 19, Pietilä et al. discloses a centrifuge 24 for cleaning a reaction vessel unit 10 with at least one opening, comprising: a centrifuge section including a 
Nichols et al. discloses the loading mechanism 116 including a beam and an actuator, wherein the beam is configured to couple with the reaction vessel unit and wherein the actuator is coupled with the beam to extend the beam to an extended state and to retract the beam to a retracted state, wherein the beam in the extended state extends into the centrifuge section and wherein the beam in the retracted state is removed from the centrifuge section so that the rotor can freely rotate (Fig. 7; col. 5 lines 14-33). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of Pietilä et al. with the loading mechanism of Nichols et al. for the purpose of a robotic gripper (either side-gripping or top-gripping) can be more easily configured to load and unload plates or other labware in and out of the centrifuge (col. 5 lines 14-33).
Regarding claim 31, Pietilä et al. discloses a platform configured to support the reaction vessel unit and oriented parallel to the rotation axis of the rotor (Fig. 15-17).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pietilä et al. (U.S. Patent No. 6,112,603) in view of Nichols et al. (U.S. Patent No. 9,492,828), as applied to claim 19 above, and further in view of Schick et al. (U.S. Patent No. 6,502,877).
Regarding claim 21, modified Pietilä et al. does not disclose wherein a first magnetic element is provided at a free end of the beam to couple with the reaction vessel unit. 
Schick et al. discloses wherein a first magnetic element (“magnets”; col. 4 lines 47) is provided at a free end of the beam (“robot arm”; col. 5 line 45) to couple with the reaction vessel unit. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of modified Pietilä et al. with the magnetic element of Schick et al. for the purpose of gripping the workpiece, in this case, a reaction vessel unit (col. 4 lines 46-56).  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pietilä et al. (U.S. Patent No. 6,112,603) in view of Nichols et al. (U.S. Patent No. 9,492,828), and further in view of Schick et al. (U.S. Patent No. 6,502,877), as applied to claim 21 above, and further in view of Johns et al. (U.S. Patent 8,973,736).
Regarding claim 22, modified Pietilä et al. does not disclose wherein the first magnetic element is configured to couple with the reaction vessel unit via a coupling element of the reaction vessel unit or a coupling element of a reaction vessel unit carrier.
Johns et al. discloses a coupling element (magnet) of the reaction vessel unit or a coupling element of a reaction vessel unit carrier (Abstract). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the first magnetic element of Schick et al. to couple with the coupling element of the reaction vessel unit/carrier of Johns et al. for the purpose of gripping the workpiece, in this case, the reaction vessel unit/carrier (col. 4 lines 46-56 of Schick et al.). It would have been further obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of modified Pietilä et al. with the coupling element of the reaction vessel unit of Johns et al. for the purpose of transporting sample carriers (Abstract). 

Claims 23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pietilä et al. (U.S. Patent No. 6,112,603) in view of Nichols et al. (U.S. Patent No. 9,492,828), further in view of Schick et al. (U.S. Patent No. 6,502,877), and further in view of Johns et al. (U.S. Patent 8,973,736), as applied to claim 22 above, and further in view of Fritchie (U.S. Patent Application 2012/0308435).
Regarding claims 23, 26 and 27, modified Pietilä et al. does not disclose wherein a stopper is provided at a rear side of the rotor; wherein the rotor comprises a second magnetic element configured to couple with the reaction vessel unit; wherein the stopper comprises the second magnetic element.
Fritchie discloses a stopper 270 is provided at a rear side of the rotor; wherein the rotor comprises a second magnetic element 270 configured to couple with the reaction vessel unit; wherein the stopper 270 comprises the second magnetic element (Fig. 11; para. [0143]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of modified Pietilä et al. with the stopper of Fritchie for the purpose of registering with the bottom of each sample tube holder when the sample tube holder is positioned at the center of the carousel (para. [0143]). 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 28-30 and 40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art does not teach or suggest wherein the stopper is configured to couple with the reaction vessel unit when the first magnetic element is uncoupled with the reaction vessel unit; wherein the stopper comprises a second magnetic element and the step of coupling the reaction vessel unit with the rotor is performed using the second magnetic element.
Claims 32-36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496.  The examiner can normally be reached on MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shuyi S. Liu/Examiner, Art Unit 1774